                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


AMYIAH COHOON, a minor, by and through her parents
and legal guardians, RICHARD COHOON and ANGELA
COHOON,

       Plaintiff,
                                                                   Case No. 20-CV-620
v.

JOSEPH KONRATH, in his personal and official capacity
as Sheriff of Marquette County, Wisconsin, and

CAMERON KLUMP, in his personal and official capacity
as Patrol Sergeant for the Marquette County Sheriff’s
Office

       Defendants.



                             DECLARATION OF LUKE BERG


       I, Luke Berg, declare that, if called upon, I could and would competently testify to the

following:

       1.      I am an attorney for the Plaintiff in the above-captioned case. I submit this

declaration in connection with Plaintiff’s motion for summary judgment.

       2.      Exhibit 1 to this Declaration is a true and correct copy of the discharge order the

Cohoons received from Divine Savior on March 22.

       3.      Exhibit 2 to this Declaration is a true and correct copy of a work release form the

Cohoons received from Divine Savior on March 22.

       4.      Exhibit 3 to this Declaration is a true and correct copy of Amyiah’s Instagram post

on March 22.



                                       -1-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 1 of 27 Document 30
       5.         Exhibit 4 to this Declaration is a true and correct copy of the full photo that Amyiah

posted to Instagram on March 26.

       6.         Exhibit 5 to this Declaration is a true and correct copy of the screenshot of

Amyiah’s March 26 Instagram post that Sergeant Klump showed to Cohoons while he was at their

home, which the Marquette County Sheriff’s Office provided in response to an open-records

request.

       7.         Exhibit 6 to this Declaration is a true and correct copy of Sergeant Klump’s incident

report, which the Marquette County Sheriff’s Office provided in response to an open-records

request.

       8.         Exhibit 7 to this Declaration is a true and correct copy of a news update sent by

Westfield District Administrator Bob Meicher to families in the school district, which was

downloaded from the Westfield School District’s update page (it has since been removed). 1

       9.         Exhibit 8 to this Declaration is a true and correct copy of a letter I sent to Sheriff

Konrath on the Cohoons’ behalf on April 3.

       10.        Exhibit 9 to this Declaration is a true and correct copy of an email exchange

between Sheriff Konrath’s counsel and me in response to the Cohoons’ letter.

       11.        Exhibit 10 to this Declaration is a true and correct copy of a medical record from

the UW Children’s Hospital pertaining to Amyiah’s test for COVID-19.

       12.        Exhibit 11 to this Declaration is a true and correct copy an email exchange between

Sergeant Klump and Sheriff Konrath about Sergeant Klump’s incident report, which the Marquette

County Sheriff’s Office provided in response to an open-records request.




       1
           https://www.westfield.k12.wi.us/district/covid-19.cfm.


                                         -2-
           Case 2:20-cv-00620-JPS Filed 05/15/20 Page 2 of 27 Document 30
       I declare under penalty of perjury that the foregoing is true and correct to best of my

knowledge and that this Declaration was executed on May 14, 2020 in Dane County, Wisconsin.

                                             /s/ Luke N. Berg
                                             Luke N. Berg




                                      -3-
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 3 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 4 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 5 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 6 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 7 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 8 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 9 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 10 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 11 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 12 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 13 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 14 of 27 Document 30
March 27, 2020

DISTRICT UPDATE

Hello Families!

I just have a few things to cover in this week's update. Has anyone else lost track of the days in this
mess yet? It's a struggle to try to anticipate the changes that come with each day. If you're like me,
being a forced hermit isn't easy!;)

By now, I'm hoping all parents have been contacted by your son or daughter's teacher(s). This week,
they kicked the distance learning program into gear and should be providing your family with learning
resources to keep students engaged in topics from their grade level or subject areas. If you haven't
been contacted yet please send a return email to me with your information and I will see to it that your
Principal or staff member gets in touch with you.

Our breakfast and lunch program are continuing for pick-up even with the Statewide Stay Home
mandate. It is considered an essential service so we are going to continue as long as we can at our same
locations and times. Just a quick note that we will be providing breakfast and lunch on Good Friday.

Just a reminder, all school playgrounds are off limits during this time of the Governor's order to stay
home. While it is okay to have your children play outside, maintaining social distancing, the order
specifically prohibits children at playgrounds. This is an effort to not have people congregate in one spot
and because there is no active disinfecting going on at those playgrounds.

It was brought to my attention today that there was a rumor floating out there that one of our students
contracted Covid-19 while on the band trip to Florida two weeks ago. Let me assure you there is NO
truth to this. This was a foolish means to get attention and the source of the rumor has been addressed.
This rumor had caught the attention of our Public Health Department and she was involved in putting a
stop to this nonsense. In times like this, the last thing we need out there is misinformation. I asked her
to prepare a short statement for the purpose of this update. I've pasted it below.

=====================================================================================


As of Thursday March 26th, the Marquette County Public Health Department has zero confirmed cases
of COVID-19. However, this continues to be a rapidly evolving situation. The health department is
working closely with local, regional and state partners to monitor the disease as it progresses.

The Marquette County Health Department continues to encourage everyone to stay home and leave
only when necessary. It is imperative to slow the spread of COVID-19 so that hospital systems can
respond to those who need treatment, and not become overwhelmed. We all can do our part by
practicing good hygiene. Everyone is urged to wash their hands frequently with soap and water for at
least 20 seconds, clean frequently touched surfaces and objects daily (e.g. doorknobs, light switches,
tables, cabinet handles), distance themselves from others if they do need to leave their homes, and to
absolutely stay home if they do develop symptoms of any type of illness, such as a fever. If your



         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 15 of 27 Document 30
symptoms worsen, we do encourage you to seek medical attention, as needed.

Please follow the Marquette County website (www.co.marquette.wi.us) or the Marquette County
Government Facebook page for frequent updates of this developing situation. For more in-depth
questions, please call the Health Department at 608- 297-3135.

Stay home. Stay calm. Stay well. We will get through this, together.

Allison Davey, RN, BSN
Public Health Nurse
Marquette County Public Health Department
Direct 608-297-3129
Main 608-297-3135

==============================================================

So there you have it. That's what I have for you all this week. As always, if you need anything or I can
answer any questions you have please get in touch with me.

Here's a shout-out to all of you folks still working each day. If you are in health care, grocery, food
service or trucking and transportation services you are warriors. We all appreciate your efforts to keep
our needs met in this crisis! Thank you, thank you!

Keep your distance!

Bob Meicher
District Administrator, School District of Westfield




         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 16 of 27 Document 30
                    WISCONSIN INSTITUTE FOR LAW & LIBERTY, INC.
                     330 EastKilbourn Avenue, Suite 725, Milwaukee, WI 53202-3141
                                        414-727-WILL (9455)
                                          Fax 414-727-6385
                                          www.will-law.org


April 3, 2020



SENT VIA EMAIL TO: jkonrath@co.marquette.wi.us

Joseph Konrath, Sheriff
Marquette County
67 W. Park Street
PO Box 630
Montello, WI 53949

We represent Rick & Angela Cohoon and their daughter Amyiah. As you may know, Amyiah
recently suffered a severe upper respiratory illness with symptoms matching those of COVID-19.
She was initially treated at Divine Savior Hospital in Portage, and the doctors there indicated to
the Cohoons that Amyiah likely had COVID-19 but could not be tested due to the testing criteria
at the time, so they sent her home with instructions to strictly self-quarantine. Three days later,
          s symptoms worsened, and she was taken by ambulance to a hospital in Madison, where
she was finally tested. Although she tested negative for COVID-19, the doctors there told the
Cohoons that, in their opinion, Amyiah likely had COVID-19, but had missed the window for
testing positive. The Cohoons believed and still believe the doctors           .

While she was in the hospital, Amyiah posted about her experience on Instagram. During this
trying time, the Cohoons no                               s school about her condition so that the
school could warn other parents whose children had recently been on a spring break trip to Florida
with Amyiah. The Cohoons believed that was the right thing to do given that COVID-19 is so
contagious, and they assumed that the Westfield School District would take responsible actions to
warn the other parents.

However, the School District instead took action against the Cohoons. It is our understanding that
Robert Meicher, the Westfield School District Administrator, complained to you and that you then
                               home. On March 27, Patrol Sergeant Cameron Klump came to the
                                                remove her Instagram posts, and that, if she did not
comply, he would cite the Cohoons and/or Amyiah for disorderly conduct and would arrest them
and bring them or their daughter to jail. Patrol Sergeant Klump communicated to the Cohoons that
he was acting on your direct orders. Mr. Cohoon initially refused to comply, but Amyiah agreed
to remove the posts out of fear that her parents might be taken to jail.

Your o                                  s actions in this matter
constitutional rights. Social media posts are unquestionably speech protected by the First
Amendment, e.g. Packingham v. North Carolina, 137 S. Ct. 1730, 1737 (2017), and law




        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 17 of 27 Document 30
Joseph Konrath, Marquette County Sheriff
April 3, 2020
Page 2

enforcement may not threaten punishment for exercising First Amendment rights, e.g., Nieves v.
Bartlett, 139 S. Ct. 1715, 1722 (2019); Surita v. Hyde, 665 F.3d 860, 878 79 (7th Cir. 2011); In
re Douglas D., 2001 WI 47, ¶ 41, 243 Wis. 2d 204, 626 N.W.2d 725. Even setting aside the First
Amendment issue, your order to cite the Cohoons for disorderly conduct is clearly an abuse of that
                                 s posts nor her refusing to take them down could lawfully be
prosecuted      disorderly c                                  ordinance or the corresponding state
statute. See Douglas D., 2001 WI 47, ¶ 41 (disorderly conduct statute may not be enforced against
First Amendment protected speech). Your actions are particularly troubling in light of the fact that
they were taken against a high school student who simply wished to communicate with her friends
about a serious medical issue she was facing. The COVID-19 pandemic and state-wide quarantine
are difficult for everyone, and communicating with friends and loved ones is one the few ways
people have to ease that difficulty.

If you believe that anything contained in this letter is inaccurate, we ask that you tell us what you
believe to be inaccurate and that you set forth what you believe to be the accurate facts. We also
request, pursuant to                                    Wis. Stats. §§ 19.31 19.39, that you produce
any and all documents in your possession which would support your belief as to the facts and/or
which relate to the Cohoons in any way. That would include, but not necessarily be limited to, any
of the following, between March 20 and April 1: (1) any complaint received by you or your
department relating to the Cohoons, including Amyiah, (2) any documents received by you or your
department from the Westfield School District concerning the Cohoons, including Amyiah, (3)
any documents sent by you or your department to the Westfield School District concerning the
Cohoons, including Amyiah, (4) any documents that led to Patrol Serge
Cohoons home on March 27th, (5) any report or reports prepared by Patrol Sergeant Klump
                                                          th
relating to his visit to                                     , (6) any text messages or other electronic

messages on any electronic messaging system between you and Patrol Sergeant Klump, or between

posts.

Based upon the information set forth above and barring any mitigating information to be supplied
by you, on behalf of the Cohoons, we are asking you to do two things:

    1. Confirm in writing that Amyiah and the Cohoons may freely exercise their First
       Amendment rights on social media, including reposting the posts they were told to remove,
       and that you and your staff will not cite them for disorderly conduct (or any other crime),
       arrest or jail them, or threaten any of the above, for exercising their First Amendment rights.

    2. Issue a public, written apology to the Cohoons for your actions in this matter.

Please respond by the end of the day on Tuesday, April 7. If you do not respond, we are prepared
to take further action to protect the rights of our clients.

Sincerely,




         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 18 of 27 Document 30
Joseph Konrath, Marquette County Sheriff
April 3, 2020
Page 3


Wisconsin Institute for Law & Liberty

/s/ Luke N. Berg
Luke N. Berg
Deputy Counsel
luke@will-law.org
(414)727-7361




        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 19 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 20 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 21 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 22 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 23 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 24 of 27 Document 30
Case 2:20-cv-00620-JPS Filed 05/15/20 Page 25 of 27 Document 30
                         EXHIBIT 10




Case 2:20-cv-00620-JPS Filed 05/15/20 Page 26 of 27 Document 30
                        EXHIBIT 11




Case 2:20-cv-00620-JPS Filed 05/15/20 Page 27 of 27 Document 30
